Case 1:20-cv-02875-CCB Document 12-2 Filed 10/30/20 Page 1 of 4

XHIBIT

 

 
Case 1:20-cv-02875-CCB Document 12-2 Filed 10/30/20 Page 2 of 4

STATE OF MARYLAND | }
COUNTY OF PRINCE GEORGE’S } Affidavit
}

 

I, EDNA HARVIN BATTLE, the undersigned, affirm as follows:

1. Iam the president of the Maryland Congress of Parents and Teachers, Incorporated, doing
business as Maryland PTA.

2. Maryland PTA was organized in Charles County, Maryland in 1905, as a charitable,
nonprofit, child advocacy organization.

a. Its primary office is in Glen Burnie (Anne Arundel County), Maryland.

b. Maryland PTA is a constituent association of the National Congress of Parents and
Teachers, Incorporated.

c. Maryland PTA is comprised of 833 constituent associations throughout the State of
Maryland and approximately 130,000 volunteer members.

3. The National Congress of Parents and Teachers, Incorporated, doing business as National
PTA, was founded in Washington, District of Columbia, in 1897.

a. The National PTA headquarters are in the City of Alexandria, Virginia.

b. National PTA is a charitable, nonprofit, child advocacy organization with constituent
associations consisting of all 50 states, the District of Columbia, three U.S. territories, and
Europe.

c. The National PTA membership of approximately 3.4 million volunteers is made up of
the members of its State constituent associations.

4. I have been a member of Maryland PTA and National PTA for 12 years. I have served in

local, county, and state leadership. As a State President, I also serve on a national committee. ~

Page 1]

 
Case 1:20-cv-02875-CCB Document 12-2 Filed 10/30/20 Page 3 of 4

5. National PTA does not recruit PTA members at the local level but provides training resources
to help local leaders conduct membership drives or campaigns. Maryland PTA offers support
and assistance to local constituent associations to recruit members. Maryland PTA currently
offers local constituent associations the use of our online member management tool,

MemberHub, at no cost, as well as a free member rewards program to help recruit members.

6. Local constituent associations pay Maryland PTA membership dues in the amount of $4.25
per natural person member. Maryland PTA then pays National PTA $2.25 per natural person

member.

7. Maryland PTA does not dispute the amount of membership dues it pays to National PTA and
has continued to pay monthly dues even though the Maryland PTA Board of Directors objects to

the proposed restructuring action.

8. National PTA policy, procedures, and manuals do not describe the process of restructuring.
However, it is my information and belief that a restructuring action by National PTA does not
affect the amount of membership dues a State constituent association pays. From my
observation, when National PTA restructures a State constituent association, it replaces the State-

elected board of directors with its chosen representatives, and State operations continue.

9. Constituent associations may disassociate from Maryland PTA and National PTA at any time
and for any reason, as long as a two-thirds majority of their natural-person membership vote to
do so. The procedure to dissolve a constituent association of Maryland PTA is described in the

Maryland PTA Bylaws, Article VI, Section 1 ie

Page 2

 

 

 
Case 1:20-cv-02875-CCB Document 12-2 Filed 10/30/20 Page 4 of 4

10. Maryland PTA did not request any money damages from National PTA in the complaint
filed in State court. The Maryland PTA Board of Directors requests the authority to operate
Maryland PTA in accordance with the National PTA Standards of Affiliation, the Maryland PTA
Bylaws, and Maryland state law regarding nonprofit organizations without undue interference
from National PTA.

I solemnly affirm under penalty of perjury and upon personal knowledge that the
foregoing statements are true to the best of my knowledge or belief.

QC) Dash

Dr. Edna Harvin Battle, President
Maryland PTA
October 30, 2020

State of Maryland }

County of ee ae
X VG }

I certify that Dr. Edna Harvin Battle personally appeared before me this AO day of October
2020, acknowledging that she signed the foregoing Affidavit.

Xf
Chil AS __, Notary Public

Printed or typed name: G Lenclor B omerOD
My Commission Expires: Octdber !4, 90Q23

GLENDA ROMERO
NOTARY PUBLIC STATE OF MARYLAND
My Commission Expires October 14, 2023

Page 3
